EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), dated as of the 19th day of
March, 2015 (the “Effective Date”), is made by and between Westgate-RE LP, a
Delaware limited partnership (“Seller”), and Griffin Capital Corporation, a
California corporation (“Purchaser”).
R E C I T A L S:
Seller desires to sell the real property commonly known as “Building II at
Westgate” and located at 17320 Katy Freeway, Houston, Texas, along with certain
improvements located thereon (“Building II”), and Purchaser desires to purchase
such real property and improvements. Simultaneously herewith, the parties are
entering into that certain Purchase and Sale Agreement substantially in the form
of this Agreement (the “Building III Agreement”), with respect to sale of the
real property commonly known as “Building III at Westgate” and located at 17325
Park Row Road, Houston, Texas, along with certain improvements located thereon
and more particularly described therein (“Building III” and together with
Building II, collectively, the “Buildings” and individually, a “Building”).
NOW, THEREFORE, in consideration of the foregoing, the covenants, promises and
undertakings set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and
Purchaser agree as follows:
1.    THE PROPERTY.
1.1    Description. Subject to the terms and conditions of this Agreement, and
for the consideration herein set forth, Seller agrees to sell and transfer, and
Purchaser agrees to purchase and acquire the following (collectively, the
“Property”):
1.1.1    Seller's fee interest in those certain parcels of real property (the
“Land”) located in Harris County, Texas and more specifically described in
Exhibit A attached hereto, together with and including the related property and
rights described in this Agreement;
1.1.2    the building, parking areas, improvements, and fixtures located on the
Land (the “Improvements”);
1.1.3    all of Seller's right, title and interest to all appurtenant rights to
the Land and the Improvements, including without limitation, rights in and to
adjoining streets, rights-of-way, strips and gores, water rights and easements
(the “Appurtenances”);
1.1.4    all tangible personal property owned by Seller that is used in the
operation or maintenance of the Land or the Improvements as follows: (a)
security deposits and utility deposits, whether known as of the date hereof or
first discovered following the Closing; (b) as-built plans, specifications, and
other similar documents and materials to the extent relating to the use,
operation, maintenance, repair, construction, or fabrication of all or any
portion of the Land or Improvements; (c) all transferable site, landscaping or
other permits, applications, approvals, and authorizations to the extent
affecting any portion of the Land or Improvements; (collectively, the “Personal
Property”), but excluding those certain items of personal property described on
Exhibit B attached hereto;
1.1.5    all of Seller's right, title and interest as landlord in and to that
certain Office Lease dated as of September 12, 2012, by and between Transwestern
Acquisitions, L.L.C., a Delaware limited liability company, as
predecessor-in-interest to Seller, and Mustang Engineering, L.P., as
predecessor-in-interest to Wood Group Mustang, Inc., a Texas corporation (the
“Tenant”), as amended by that certain First Amendment to Lease dated as of
February 28, 2013, that certain Second Amendment to Lease dated as of May 9,
2014, and that certain Third Amendment to Lease dated as of June 16, 2014 (as
amended, the “Lease”), and any and all other leases, tenancies and rental or
occupancy agreements granting possessory rights in, on or covering the Land or
the Improvements, together with (a) all guarantees and other agreements entered
into in connection therewith, as more particularly set forth on Exhibit C
attached hereto (the “Lease Related Documents”), and (b) any and all security
deposits and letters of credit relating to the Lease or any Telecommunications
Licenses (as defined herein);
1.1.6    to the extent assignable, all of Seller’s right, title and interest in
and to all contracts, agreements, guarantees, intangible property, permits,
warranties and indemnities, written or oral, if any, affecting the ownership,
operation, management and maintenance of the Land, Improvements, Personal
Property, and the Lease and the Lease Related Documents (collectively, the
“Contracts”);

1

--------------------------------------------------------------------------------




1.1.7    to the extent assignable, all of Seller's right, title and interest in
and to all (i) plans, drawings, specifications, blueprints, and surveys relating
to the Land, Improvements, Personal Property, Leases, or Contracts, and (ii)
licenses, franchises, certificates, occupancy and use certificates, permits,
authorizations, consents, variances, waivers, approvals and the like from any
governmental or quasi-governmental entity or instrumentality affecting the
ownership, operation or maintenance of the Land or the Improvements
(collectively, the “Licenses”); and
1.1.8    all of Seller’s interest in the minerals, oil, gas, and other
hydrocarbon substances on and under the Land, as well as all water, water rights
and water stock relating to the Land, and all access, air, utility, and solar
rights in relation thereto.
2.    PRICE AND PAYMENT.
2.1    Purchase Price. The purchase price for the Property (the “Purchase
Price”) is Fifty Seven Million and NO/100 Dollars ($57,000,000.00).
2.2    Payment. Payment of the Purchase Price is to be made as follows:
2.2.1    Purchaser shall make an earnest money deposit with the Escrow Holder
(as defined below) in the amount of Five Hundred Thousand and NO/100 Dollars
($500,000.00) (the “Initial Deposit”) within one (1) Business Day of the
Effective Date. If Purchaser fails to timely make the Initial Deposit, Seller
may terminate this Agreement by providing written notice to Purchaser and Escrow
Holder at any time prior to the funding of the Initial Deposit. In the event
Purchaser delivers the Approval Notice (as defined below) pursuant to Section
3.4, Purchaser shall deposit with the Escrow Holder an additional sum in the
amount of Five Hundred Thousand and NO/100 Dollars ($500,000.00) (individually,
the “Additional Deposit” and together with the Initial Deposit, the “Deposit”)
within one (1) Business Day of the Approval Date. If Purchaser fails to timely
make the Additional Deposit for any reason, Purchaser shall be deemed to have
elected to terminate this Agreement, in which event neither party shall have any
further rights or obligations under this Agreement, except for those rights and
obligations which expressly survive the termination of this Agreement. Upon
Closing, the Deposit shall be applied to the Purchase Price.
The Deposit will be placed with and held in escrow with Chicago Title Insurance
Company of Los Angeles, located at 725 South Figueroa St., Suite 200, Los
Angeles, California, 90017 Attn: Amy Hiraheta (the “Escrow Holder”), in an
interest-bearing account at a federally insured banking institution reasonably
satisfactory to Purchaser.
2.2.2    At Closing, Purchaser shall deposit or cause to be deposited, with the
Escrow Holder, in immediately available funds, the balance of the Purchase Price
(i.e. the Purchase Price less the Deposit and any other credits provided
Purchaser pursuant to this Agreement), and subject to adjustment for the
prorations as provided herein, such other funds as may be necessary in
accordance with the terms hereof to pay for Purchaser’s share of closing costs.
2.3    Independent Contract Consideration. The sum of One Hundred Dollars ($100)
(the “Independent Contract Consideration”) out of the Initial Deposit is
independent of any other consideration provided hereunder and has been bargained
for and agreed to as consideration for Purchaser’s exclusive right to purchase
the Property, the right to inspect the Property as provided herein, and for
Seller’s execution and delivery of this Agreement. The Independent Contract
Consideration is in addition to and independent of all other consideration
provided in this Agreement and is nonrefundable in all events.
2.4    Closing. Subject to the Extension Option (as defined below), payment of
the Purchase Price and the closing hereunder (the “Closing”), will take place
pursuant to an escrow closing on or before March 30, 2015 (provided Purchaser
does not terminate this Agreement prior to such date) (the “Closing Date”). Upon
satisfaction or completion of all closing conditions and deliveries, the parties
shall direct the Escrow Holder to immediately record the Deed and deliver the
other Closing Documents (as defined herein) placed in escrow to the appropriate
parties and make disbursements according to the closing statements executed by
Seller and Purchaser.
2.5    All or Nothing Sale. Notwithstanding anything contained herein to the
contrary, (i) neither Seller nor Purchaser shall have the right or the
obligation to exclude either Building from the transactions described in this
Agreement or the Building III Agreement, and (ii) any termination of this
Agreement shall constitute a termination of the Building III Agreement.

2

--------------------------------------------------------------------------------




3.    INSPECTIONS AND APPROVALS.
3.1    Inspections and Due Diligence Information.
3.1.1    Prior to the Effective Date, Seller has provided, and continuing
through the Closing Date, Seller shall provide, to Purchaser and its respective
affiliates, agents, consultants, accountants, prospective lenders and counsel
(collectively, “Purchaser’s Agents”), (i) access at all reasonable times to all
of Seller’s contracts, the Lease, Lease Related Documents, books and records and
other documents relating to the occupancy, operation, leasing, maintenance and
repair of the Property (including, without limitation, such records maintained
by or otherwise in the possession of Seller’s property manager, but excluding
appraisals, internal valuations and projections, marketing studies (other than
with respect to lease marketing), asset management reports to Seller’s ultimate
parent entity or attorney-client privileged or other similar proprietary
materials), with the right to make photocopies thereof, and (ii) subject to the
rights of the Tenant to the quiet enjoyment and exclusive possession of the
Tenant’s leased premises, access to the Property at all reasonable times for
purposes of conducting (at Purchaser’s expense) any examinations, surveys and
tests as Purchaser may reasonably require; provided, however, Purchaser shall
not have any right to conduct any drilling, boring or other intrusive or
destructive testing of the Property without Seller’s prior consent. On or prior
to the Approval Date, Seller shall arrange for an interview between the
Purchaser and the “Director of Corporate Real Estate” or another individual in
an equivalent position within the Tenant’s organization. In addition thereto,
Purchaser shall have the right to conduct interviews of the employees or agents
of the Tenant, provided Purchaser provides two (2) Business Days’ advance notice
to Seller and Seller is afforded a reasonable opportunity to have a
representative present at such additional interviews.
3.1.2    All of Purchaser’s Agents entering onto the Property shall carry not
less than Two Million and NO/100 Dollars ($2,000,000.00) commercial liability
insurance insuring all activity and conduct of Purchaser and such
representatives while exercising such right of access and naming Seller and
Vector Property Services, LLC as additional insured. Prior to any entry into the
Property, Purchaser shall furnish Seller with a certificate of insurance
including any applicable policy endorsements in form and substance reasonably
acceptable to Seller, evidencing such coverage and further evidencing that such
coverage shall not be modified or terminated prior to giving fifteen (15) days
written notice to Seller.
3.1.3    In exercising its right of access hereunder, Purchaser will use and
will cause Purchaser’s Agents to use their best efforts not to interfere with
the operation of the Property. Purchaser shall, at least one (1) Business Day
prior to any inspection or entry onto the Property, give Seller notice of its
intention to conduct any such inspection of the Property, so that Seller shall
have an opportunity to have a representative present during any such inspection.
3.1.4    At all times prior to the Closing, unless Seller specifically and
expressly otherwise agrees in writing, Purchaser agrees that (i) the results of
all inspections, analyses, studies and similar reports relating to the Property
prepared by or for Purchaser utilizing any information acquired in whole or in
part through the exercise of Purchaser's inspection rights and (ii) all
information (other than publicly available information) regarding the Property
of whatsoever nature made available to Purchaser by Seller or Seller’s agents or
representatives (the “Proprietary Information”) is confidential and, subject to
Section 11.6 hereof, will not be disclosed to any other person except those
assisting Purchaser with the transaction, including, without limitation,
Purchaser’s employees, attorneys, accountants, professional consultants,
advisors, financial advisors, rating agencies, Purchaser's existing or potential
investors or Purchaser's potential lenders, and then only upon Purchaser making
such persons aware of this confidentiality restriction. Further, at all times,
and notwithstanding anything to the contrary set forth above, Purchaser or any
sponsored entity of Purchaser may disclose any of such information if required
in litigation (whether arising out of this Agreement or otherwise) or if
required by law (including, without limitation, any rule or regulation of the
Securities and Exchange Commission). Purchaser agrees not to use or allow to be
used any such information for any purpose other than to determine whether to
proceed with the contemplated purchase. If the Closing does not occur and
provided Purchaser is reimbursed by Seller for the out-of-pocket costs incurred
by Purchaser in connection with the Third Party Reports (defined below), (a)
Purchaser shall deliver to Seller, without representation or warranty, a copy of
all final third party reports and other material information regarding the
Property generated by Purchaser or third party agents of Purchaser in connection
with Purchaser’s inspection rights (collectively, the “Third Party Reports”),
except to the extent any such third party report or other material information
is privileged or proprietary to the business decisions or business judgment of
Purchaser, or subject to other restrictions with respect to disclosure, and (b)
return to Seller, or cause to be returned to Seller, within ten (10) Business
Days after written request therefor, all Proprietary Information delivered to
Purchaser by Seller.

3

--------------------------------------------------------------------------------




3.1.5    Purchaser shall, at its sole cost and expense, promptly restore to a
substantially similar state any physical damage or alteration of the physical
condition of the Property which results from any inspections conducted by or on
behalf of Purchaser. All inspections shall be conducted at Purchaser's sole cost
and expense and in strict accordance with all requirements of applicable law.
3.1.6    Except as specifically set forth herein, Seller makes no
representations or warranties as to the truth, accuracy, completeness,
methodology of preparation or otherwise concerning any engineering or
environmental reports or any other materials, data or other information supplied
to Purchaser in connection with Purchaser’s inspection of the Property. Any
materials that Purchaser is allowed to review are provided only for Purchaser’s
convenience in making its own examination and determination prior to the
Approval Date as to whether it wishes to purchase the Property, and in doing so,
Purchaser shall rely exclusively on its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller. Purchaser expressly disclaims any intent to rely on any such materials
provided to it by Seller in connection with its inspection and agrees that it
will rely solely on its own independently developed or verified information.
3.1.7    Purchaser shall indemnify, hold harmless, and defend Seller, Seller’s
members, partners, affiliates, and the managers, shareholders, directors,
officers, attorneys, employees, and agents of each of them (each, a “Seller
Indemnitee”, and collectively, the “Seller Indemnitees”) from any loss, injury,
damage, claim, lien, cost or expense, including reasonable attorneys’ fees and
costs (“Loss”), arising out of a breach of this Section 3.1 by Purchaser in
connection with Purchaser’s inspection of the Property, or otherwise arising
from the exercise by Purchaser or the inspecting parties of the right of access
under this Agreement, even if the Loss is alleged to have been caused by the
negligence of SELLER OR A Seller Indemnitee, but not if such Loss is caused by
the sole negligence or gross negligence of SELLER OR ANY Seller IndemnITEE.
3.1.8    Purchaser shall keep the Property free from any liens arising out of
any work performed, materials furnished, or obligations incurred by or on behalf
of Purchaser or Purchaser’s Agents with respect to any inspection or testing of
the Property by or on behalf of Purchaser. If any such lien at any time is
filed, Purchaser shall cause the lien to be discharged of record within fifteen
(15) Business Days thereafter by satisfying the obligation for which the lien is
recorded or, if Purchaser, in its discretion and in good faith determines that
such lien should be contested, by recording a bond that releases the lien of
record.
3.1.9    Notwithstanding any other term of this Agreement, the provisions of
Section 3.1.7 shall survive Closing or the termination of this Agreement, and
Sections 3.1.4, 3.1.5, 3.1.8 and 4.7 will survive termination of this Agreement.
3.2    Title and Survey.
3.2.1    Seller has provided Purchaser with a current title commitment (the
“Title Commitment”), for an owner’s title insurance policy issued by Charter
Title Company for Chicago Title Insurance Company, 4265 San Felipe, Suite 350,
Houston, TX 77027, Attn: Kim Lavern, Email: klavern@chartertitle.com ( the
“Title Company”), covering title to the Land, Improvements and Appurtenances,
together with legible copies of each of the documents underlying the title
exceptions listed therein. Seller has delivered to Purchaser the following
survey applicable to the Land and Improvements: Survey prepared by Terra
Surveying Co., Inc. as Project No. 2540-1201-S, dated August 13, 2014 (the
“Current ALTA Survey”); however, Purchaser may obtain an update to the Current
ALTA Survey (the “Updated ALTA Survey”) at its sole cost and expense
(collectively, the existing survey and, to the extent applicable, the Updated
ALTA Survey, are referred to herein as the “Survey”). Purchaser will have until
5:00PM Central Time on the Effective Date (the “Title Notice Date”), to provide
written notice to Seller (the “Title Notice”), of any matters shown in the Title
Commitment or Survey that are not satisfactory to Purchaser (“Title
Objections”). Seller will have three (3) Business Days thereafter in which to
elect to cure the Title Objections. Seller shall have no obligation to cure any
Title Objection unless Seller expressly undertakes such an obligation by a
written notice to Purchaser. If Seller does not elect to cure or fails to cure a
Title Objection that it has elected to cure, as its sole remedy, Purchaser will
have the right to terminate this Agreement and receive a refund of the Deposit.
If Purchaser does not so terminate, the Title Objections which Seller has
expressly elected not to cure (but excluding any Title Objections which Seller
expressly undertakes to cure yet fails to cure prior to the Closing) will be
deemed to have been approved by Purchaser. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, prior to the Closing, Seller
shall, at its sole cost and expense, remove from title or bond over in
accordance with applicable law any (a) deeds of trust securing loans made to
Seller, (b) delinquent real property taxes and assessments, and (c) mechanics’
liens, judgment liens, or other monetary liens caused or permitted by Seller
(collectively, “Monetary Liens”).

4

--------------------------------------------------------------------------------




3.2.2    In the event that any conditions or exceptions to title arise or are
first disclosed to Purchaser after the Approval Date (other than conditions or
exceptions permitted hereunder or caused by Purchaser or Purchaser’s Agents),
irrespective of whether such conditions or exceptions to title are first
disclosed by the Title Company pursuant to a supplement or amendment to the
Title Commitment, or are first revealed in the Updated ALTA Survey or any
additional updates thereto, Purchaser shall have five (5) Business Days after
delivery to Purchaser of the applicable supplement or amendment, or Updated ALTA
Survey or any additional updates thereto, to deliver to Seller a Title Notice
setting forth any Title Objections to such new conditions or exceptions. If
Purchaser timely delivers the Title Notice, the parties will thereafter have the
same rights as set forth in Section 3.2.1 with respect to their rights and
obligations after receipt of a Title Notice.
3.2.3    Other than the Monetary Liens, all matters shown on the Title
Commitment and the Survey with respect to which Purchaser fails to give a Title
Notice on or before the last date for doing so shall be deemed to be approved by
Purchaser and a “Permitted Encumbrance.”
3.3    Permitted Encumbrances. Unless Purchaser terminates this Agreement
pursuant to Sections 3.2 or 3.4 hereof, Purchaser shall be deemed to have
approved and to have agreed to purchase the Property subject to the following:
3.3.1    All exceptions to title shown in the Title Commitment or matters shown
on the Survey that Purchaser has approved or is deemed to have approved pursuant
to Section 3.2;
3.3.2    The lien of non-delinquent real property taxes and assessments; and
3.3.3    The rights of the Tenant under the Lease as a “tenant” only without any
rights of first refusal or options to purchase all or any of the Property.
Each of the foregoing shall be deemed to be a Permitted Encumbrance.
3.4    Purchaser's Right to Terminate. Purchaser shall have until 5:00 p.m.
Central Time on the Effective Date (the “Approval Date”) to deliver written
notice to Seller and Escrow Holder of Purchaser’s approval of the Property (the
“Approval Notice”). Purchaser’s failure to deliver the Approval Notice shall be
deemed Purchaser’s approval of the Property. If Purchaser delivers written
notice to Seller and Escrow Holder on or before the Approval Date that it does
not approve the Property and that it elects to terminate this Agreement, the
Initial Deposit shall be returned to Purchaser, and neither party shall have any
further obligations under this Agreement except for any provision expressly
providing that an obligation survives the Closing or termination of this
Agreement (the “Surviving Obligations”).
3.5    Delivery of Title Policy at Closing. As a condition to Purchaser’s
obligation to close, the Title Company shall deliver to Purchaser at Closing or
commit to issue a standard Texas form Owner’s Policy of Title Insurance, dated
as of the date and time of the recording of the Deed, in the amount of the
Purchase Price, insuring Purchaser as fee simple owner of the Land and the
Improvements, subject only to the Permitted Encumbrances and without any
exception for mechanics’ and materialmens’ liens (the “Title Policy”).
3.6    “As‑Is” Purchase. The Property is being sold in an “AS IS, WHERE IS”
condition and “WITH ALL FAULTS” as of the Effective Date and as of the Closing.
Except as expressly set forth in this Agreement, including, without limitation,
the representations and warranties of Seller set forth in Section 5.1 hereof,
and any warranty of title set forth in the documents delivered by Seller at
Closing (the “Closing Documents”), no representations or warranties have been
made or are made and no responsibility has been or is assumed by Seller or by
any partner, member, manager, officer, person, firm, agent, attorney or
representative acting or purporting to act on behalf of Seller as to (i) the
physical condition or state of repair of the Property, (ii) the compliance or
non-compliance of the Property with any applicable laws, regulations or
ordinances (including, without limitation, any applicable zoning, building or
development codes), (iii) the value, expense of operation, or income potential
of the Property, (iv) any other fact or condition that has or might affect the
Property or the condition, state of repair, compliance, value, expense of
operation or income potential of the Property or any portion thereof, (v) the
state of title to the Property, or (vi) whether the Property contains Hazardous
Substances. All understandings and agreements heretofore made between the
parties or their respective agents or representatives are merged in this
Agreement and the Exhibits hereto annexed, which alone fully and completely
express the parties’ agreement. No party may rely upon any statement or
representation by the other unless such statement or representation is
specifically set forth in this Agreement or the Exhibits attached hereto.
Purchaser waives its right to recover from, and forever releases and discharges
Seller and its affiliates, agents, partners, managers, members, and consultants,
including without limitation, the managers, partners, members, trustees,
shareholders, directors, officers, attorneys, employees and agents of each of
them, and their respective heirs, successors, personal representatives and
assigns (collectively, the “Releasees”) from any and all demands, claims, legal
or administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs, or expenses whatsoever (including without limitation,
attorneys’ fees and costs),

5

--------------------------------------------------------------------------------




whether direct or indirect, known or unknown, foreseen or unforeseen
(collectively, “Claims”), that may arise on account of or in any way be
connected with the physical condition of the Property or any Environmental Law.
Without limiting the foregoing, Purchaser, upon Closing, shall be deemed to have
waived, relinquished and released Seller and all other Releasees from any and
all Claims, matters arising out of latent or patent defects or physical
conditions, violations of applicable laws (including without limitation, any
Environmental Laws) and, except as otherwise set forth in herein or in the
Closing Documents, any and all other acts, omissions, events, circumstances or
matters affecting the Property. As part of the provisions of this Section 3.6,
but not as a limitation thereon, Purchaser hereby agrees, represents and
warrants that the matters released herein are not limited to matters that are
known or disclosed, and Purchaser hereby waives any and all rights and benefits
that it now has or in the future may have conferred upon it by virtue of the
provisions of federal, state, or local law, rules, and regulations. Purchaser
agrees that should any cleanup, remediation, or removal of Hazardous Substances
or other environmental conditions on or about the Property be required after the
date of Closing, such clean-up, removal or remediation shall not be the
responsibility of Seller. The provisions of this Section 3.6 shall survive the
Closing and not be merged in the Deed.
Notwithstanding anything to the contrary set forth in this Section 3.6, the
foregoing release is not intended to and does not cover (i) any claims arising
from a breach of Seller’s representations or warranties set forth in this
Agreement, (ii) any other breach by Seller of an express obligation of Seller
under this Agreement, or (iii) any claims by a third party (which is not
affiliated with Purchaser) against Purchaser for breach of contract, breach of
lease, personal injury, death or damage to tangible personal property based on
events that occurred prior to the Closing, but only to the extent not otherwise
caused by any act or omission of Purchaser or any of Purchaser’s Agents.
4.    SELLER'S COVENANTS FOR THE PERIOD PRIOR TO CLOSING.
4.1    Insurance. Commencing on the Effective Date, Seller shall keep the
Property insured under its current policies against fire and other hazards
covered by extended coverage endorsement and commercial general liability
insurance against claims for bodily injury, death and property damage occurring
in, on, or about the Property.
4.2    Prohibited Activities. During the period commencing on the Effective Date
through the earlier of: (i) the Closing Date or (ii) the date of termination of
this Agreement, without the prior written consent of Purchaser, Seller shall
not: (a) enter into any lease of the Property without Purchaser’s prior written
approval, (b) amend, modify, or alter the Lease, waive any material obligation
or duties of Tenant or grant or deny any material consent requested of Seller
under the Lease, (c) enter into or amend any Contract or agreement relating to
the Property that will be binding on Purchaser after the Closing, provided that
Seller shall have the right to enter into service contracts in the ordinary
course of business on competitive terms and conditions so long as such contracts
are terminable upon not more than thirty (30) days’ notice without penalty or
default, or (d) enter into or effect any transfer, sale, lien, encumbrance,
assignment or conveyance of the Property, or any part thereof, or execute any
easement, covenant or restriction that will encumber title to the Property. With
respect to any matter submitted to Purchaser for Purchaser’s approval pursuant
to this Section 4.2, (i) Purchaser’s approval or disapproval shall be provided
within three (3) Business Days following Purchaser’s receipt of any such
request, (ii) prior to the Approval Date, Purchaser shall not unreasonably
withheld, condition or delay its consent, and (iii) following the Approval Date,
Purchaser’s consent may be withheld in Purchaser’s sole and absolute discretion.
If Purchaser does not give written notice disapproving a submitted item within
such period, Purchaser shall be deemed to have approved the matter.
Notwithstanding the foregoing, prior to the Closing, Seller may enter into that
certain (i) Agreement Regarding Signage, and (ii) letter agreement regarding
improvements, each in the respective form attached hereto as Exhibit P
(collectively, the “Mustang Agreements”).
4.3    Maintain the Property. Seller shall (a) maintain the Property
substantially in the condition in which it existed on the Effective Date, normal
wear and tear and damage by casualty excepted, (b) operate the Property in the
ordinary course and consistent with Seller’s past practices, and (c) perform
when due, and otherwise comply with, all of Seller’s obligations and duties
under the Lease, the Lease Related Documents, the Management Agreement and any
other Contracts.
4.4    Estoppel Letters. On or before the date which is two (2) Business Days
prior to the Closing Date, Seller shall use commercially reasonable efforts to
deliver to Purchaser, executed estoppel letters from each of (i) the Tenant, in
the form of Exhibit K attached hereto (the “Tenant Estoppel Letter”), (ii) the
Westgate Building Owners’ Association, Inc., a Texas not-for-profit corporation
(the “Westgate Association”), in the form of Exhibit L attached hereto (the
“Westgate Estoppel Letter”), and (iii) the Park Ten Community Association, Inc.,
a Texas not-for-profit corporation, in the form of Exhibit M attached hereto
(the “Master Association Estoppel Letter” and together with the Westgate
Estoppel Letter and the Tenant Estoppel Letter, the “Estoppel Letters”). It
shall be a condition precedent to Purchaser’s obligation to purchase the
Property as set forth in this Agreement (the “Estoppel Condition”) that
Purchaser obtain the Estoppel Letters on or before two (2) Business Days prior
to the Closing Date (the delivery of the executed Estoppel Letters may be in
electronic form provided that an original of each Estoppel Letter is delivered
to Purchaser prior to the Closing). Seller’s failure to satisfy the Estoppel
Condition shall not constitute a default by Seller under this Agreement. In the
event of such failure, Purchaser’s sole remedy shall be either to: (a) terminate
this Agreement and obtain a refund of the Deposit or (b) waive the Estoppel
Condition and proceed with the Closing. To the extent that an Estoppel

6

--------------------------------------------------------------------------------




Letter is a Non-Complying Estoppel Letter (as defined below), Purchaser shall
have two (2) Business Days after receipt of such Non-Complying Estoppel Letter
to approve or disapprove the Estoppel Letter so received (and the failure to
timely do so shall constitute disapproval thereof). In the event Purchaser
disapproves of a Non-Complying Estoppel Letter in accordance with the foregoing,
Purchaser shall be entitled to terminate this Agreement and obtain a refund of
the Deposit. A “Non-Complying Estoppel Letter” shall be an Estoppel Letter that
(a) discloses material adverse economic terms of, with respect to the Tenant
Estoppel Letter, the Lease or any Lease Related Document, with respect to the
Westgate Estoppel Letter, the Westgate Declaration, and with respect to the
Master Association Estoppel Letter, the Master Declaration, that, in any case,
were not disclosed in writing or known to Purchaser in the Lease, the Lease
Related Documents, the Westgate Declaration, the Master Declaration, or in this
Agreement, as applicable, prior to the Approval Date, (b) alleges a material
default of Seller (as “landlord”) under the Lease or any Lease Related Document,
(c) alleges a material default of Seller (as “Declarant”) under the Westgate
Declaration, (d) alleges a material default of Seller (as an “Owner”) under the
Master Declaration, or (e) discloses a material dispute between the Seller and
the Tenant in connection with the Lease, or Seller and any other party in
connection with the Westgate Declaration or the Master Declaration, as
applicable.
4.5    SNDA. To the extent requested by Purchaser, Seller shall deliver to
Tenant a Subordination, Non-Disturbance and Attornment Agreement in the form
attached to the Lease as Exhibit “H” thereto (the “SNDA”). Tenant’s execution of
the SNDA is not a condition precedent to Purchaser's obligations hereunder.
4.6    Termination of Agreements. Effective on or before the Closing Date,
Seller shall terminate, at Seller’s cost, any service contracts and leasing
agreements to which it is a party with respect to the Property.
4.7    3-14 Audit. Following Closing, Seller shall provide to Purchaser, at
Purchaser’s expense, copies of, or shall provide Purchaser access to, such
operating statements with respect to the Property as may be reasonably requested
by Purchaser, and in the possession or control of Seller, or its property
manager or accountants, to enable Purchaser (or its affiliates) to prepare a
property level review (“Operating Statements”). Such information shall include,
if available, an income statement and balance sheet data for the Property for a
period beginning January 1 of the year prior to closing the acquisition through
the Closing, if available. Without limiting the generality of the foregoing, (i)
Purchaser or its designated independent accountant (Ernst and Young or any
successor accounting firm) may review Seller’s Operating Statements of the
Property, at Purchaser’s expense, and Seller shall provide such documentation,
if in Seller’s possession, as Purchaser or its accountant may reasonably request
in order to perform such review (provided that in each instance where the
Purchaser may need to access any consolidated records of Seller, Seller shall
not be required to provide any consolidated records other than in redacted form
sufficient for the accountant to verify information contained in the financial
statements of the Property); provided, however, that the foregoing obligations
of Seller shall be limited to providing such information and documentation as
may be in the possession of, or reasonably obtainable by, Seller, at no cost to
Seller, at such times as Seller can reasonably deliver the information and
documentation and in the format that Seller has maintained such records (and
further subject to tenant confidentiality requirements and the limitations
regarding verifications in consolidated records described above), and further,
in no event shall Seller be required to deliver to Purchaser, or allow Purchaser
access to, any information that Seller deems privileged or proprietary.
Furthermore, any information or documentation provided by Seller to Purchaser
pursuant to this Agreement or otherwise shall be delivered without any
representations or warranties, including without limitation any representations
or warranties as to accuracy or completeness thereof. Purchaser shall reimburse
Seller on demand for all costs and expenses incurred by Seller in performing its
obligations under this Section 4.7, and such reimbursement obligation shall
survive the termination of this Agreement.
4.8    Property Management Agreement. Building II and Building III are managed
by Tenant pursuant to that certain Management Agreement dated February 1, 2014.
As a condition precedent to Purchaser’s obligations hereunder, Seller will
obtain termination of said Management Agreement and enter into a separate
management agreement with Tenant to manage the Property in the form of Exhibit Q
attached hereto.
5.    REPRESENTATIONS AND WARRANTIES.
5.1    By Seller. Seller represents and warrants to Purchaser as follows:
5.1.1    Organization and Authority. Seller is a duly formed and validly
existing limited partnership organized under the laws of the State of Delaware
and is qualified to transaction business under the laws of the State of Texas.
Seller possesses all requisite power and authority, and has taken all actions
required by its organizational documents and applicable law and has obtained all
necessary consents, to execute and deliver this Agreement and will, by the
Closing, have taken all actions required by its organizational documents and
applicable law to consummate the transactions contemplated by this Agreement.
This Agreement and the Closing Documents are, or will be when executed and
delivered by Seller, legally binding on, and enforceable against, Seller, in
accordance with their respective terms.

7

--------------------------------------------------------------------------------




5.1.2    Individual Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Seller, or any partner of Seller,
have the legal power, right, and actual authority to bind Seller to the terms
and conditions hereof.
5.1.3    No Conflicts. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller is
subject, or (ii) conflict with, result in a breach of, or constitute a default
under the organizational documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller is bound.
5.1.4    Litigation. There is no litigation, arbitration, or other legal or
administrative suit, action, proceeding or investigation of any kind pending
with respect to the Seller or the Property, or to the knowledge of Seller,
threatened in writing against or relating to Seller or the Property or any part
thereof.
5.1.5    Condemnation/Zoning. Seller has received no written notice from any
governmental authority of any pending or contemplated condemnation or change of
zoning affecting the Property.
5.1.6    Code Compliance. Seller has received no written notice of any violation
with regard to the Property that has not been cured with respect to any and all
federal, state or local laws.
5.1.7    Foreign Person. Seller is not a "foreign person" as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.
5.1.8    Leases. Seller has delivered to Purchaser a correct and complete copy
of the Lease, all amendments thereto and any related documents or agreements.
Seller is "landlord" or "lessor" under the Lease and is entitled to assign to
Purchaser, without Tenant's consent, the Lease at Closing. Seller has not (i)
delivered to Tenant a written notice of default under the Lease, (ii) received
any written notice from Tenant asserting (X) any default under the Lease, or (Y)
any claim of offset or other defense in respect of its or Seller's obligations
under the Lease.
5.1.9    Leasing Costs. Seller has not entered into any, and there are no,
leasing commission agreement that have outstanding obligations for payment of
commissions by the landlord that shall be binding on Purchaser. Other than as
set forth in Exhibit E and Exhibit P attached hereto, no tenant improvement
costs, brokerage or leasing commissions or other compensation is or will be due
or payable to any person, firm, corporation or other entity with respect to or
on account of the Lease, and any and all payments owed to the Tenant pursuant to
the Lease, including the Tenant Additional Rent Abatement (as defined in the
Lease) and the Construction Allowance (as defined in the Lease), whether due now
or at any time following the Closing, have been or shall be paid by Seller to
Tenant on or prior to the Closing, but not including tenant improvements or
leasing commissions with respect to any renewals or extensions of the Lease.
Other than as set forth in Exhibit E attached hereto, Tenant is not entitled to
any outstanding free rent or other forms of rent abatement.
5.1.10    Title. Tenant has waived its right of first refusal to purchase the
Property as set forth in the Building III Lease (as defined below) (the “Tenant
ROFR”) with respect to Purchaser’s acquisition of the Property pursuant to this
Agreement. Except for the Tenant ROFR, Seller has not entered into any
outstanding rights of first refusal, rights of reverter or options to purchase
relating to the Property or any interest therein. Subject to the Lease, Seller
has enjoyed the continuous and uninterrupted quiet possession, use and operation
of the Property. As used herein, the term “Building III Lease” means that
certain Office Lease dated as of September 12, 2012, by and between Transwestern
Acquisitions, L.L.C., a Delaware limited liability company, as
predecessor-in-interest to Seller, and Mustang Engineering, L.P., as
predecessor-in-interest to Tenant, as amended by that certain First Amendment to
Lease dated as of October 10, 2014.
5.1.11    Occupancy. Except for (i) the Lease or (ii) the telecommunications
licenses, riser management agreements or rooftop contracts set forth on Exhibit
D (the “Telecommunications Licenses”), there are no persons in possession or
occupancy of the Property, or any part thereof nor any persons who have
possessory rights with respect to the Property or any part thereof that will
continue after Closing.
5.1.12    Covenants, Conditions and Restrictions. Seller has not received any
written notice from any association, declarant or easement holder requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any restrictions or covenants recorded against the
Property, including, without limitation the Westgate Declaration (as defined
below) or the Master Declaration (as defined below). As used herein, the term
(i) “Westgate Declaration” means that certain Declaration of Easements,
Covenants, Conditions

8

--------------------------------------------------------------------------------




and Restrictions for Westgate, dated effective as of November 6, 2014, recorded
in the Official Records of the County of Harris, State of Texas (the “Official
Records”), as Instrument No. 20150057521, and (ii) “Master Declaration” means,
collectively, those certain restrictive covenants contained in that certain
General Warranty Deed dated effective as of November 16, 1983, recorded in the
Official Records as Clerk’s File No. J239616 and that certain Protective
Covenants dated effective as of November 16, 1983, and recorded in the Official
Records as Clerk’s File No. J239615.
5.1.13    Contracts. Seller has delivered to Purchaser true and complete copies
of the Contracts that are in Seller’s possession or control with respect to the
ownership, use and/or operation of the Property. Seller has not, within the last
year, received any written notice of any material default under any Contract
that has not been cured or waived.
5.1.14    Certificate of Occupancy. Seller has not received any written notice
of suspension or cancellation of any certificates of occupancy.
5.1.15    Liens. There are no claims pending or unpaid bills which would result
in the creation of any lien on the Property for any improvements completed or in
progress and ordered by Seller, including, but not limited to, water, sewage,
street paving, electrical or power improvements, but not including any work
ordered, authorized, or performed by Tenant. There are no delinquent bills or
claims in connection with any repair of the Property or other work or material
purchased by Seller in connection with the Property which will not be paid by or
at the Closing.
5.1.16    Environmental Matters. Seller has not received any written notice of
the violation of any law relating to Hazardous Substances that has not been
cured. As used herein, the term “Hazardous Substances” means any hazardous or
toxic materials, substances or wastes, subject to regulation under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 6901, et seq.), the Resources Conservation and
Recovery Act of 1976 (42 U.S.C. Section 6901, et seq.), the Clean Water Act (33
U.S.C. Section 1251, et seq.), the Safe Drinking Water Act (49 U.S.C. Section
1801, et seq.), the Hazardous Transportation Act (42 U.S.C. Section 6901, et
seq.), and the Toxic Substance Control Act (15 U.S.C. Section 2601, et seq., or
any other similar federal, state or local laws, regulations, rules or ordinances
relating to environmental matters (collectively, “Environmental Laws”).
5.1.17    Bankruptcy. Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by Seller's creditors, (c) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller's assets, (d) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller's assets, (e) admitted in writing its inability
to pay its debts as they come due, or (f) made an offer of settlement, extension
or composition to its creditors generally.
5.1.18    OFAC. Neither Seller, nor, to Seller’s knowledge, any of its
affiliates, nor any of their respective employees, officers, directors or other
agents acting in any capacity in connection with the transactions contemplated
by this Agreement is or will be (i) a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), or under any
similar statute, executive order or other similar governmental action, including
those named on OFAC’s Specially Designated and Blocked Persons List; (ii)
dealing in, or otherwise engaging in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224 dated
September 24, 2001, relating to “Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism”; or (iii)
engaging in or conspiring to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempting to violate, any of the
prohibitions set forth in any U.S. anti-money laundering law.
5.2    By Purchaser. Purchaser represents and warrants to Seller as follows:
5.2.1    Organization and Authority. Purchaser is a duly formed and validly
existing corporation organized under the laws of the State of California.
Purchaser possesses all requisite power and authority, and has taken all actions
required by its organizational documents and applicable law and has obtained all
necessary consents, to execute and deliver this Agreement and will, by the
Closing, have taken all actions required by its organizational documents and
applicable law to consummate the transactions contemplated by this Agreement.
This Agreement and the Closing Documents are, or will be when executed and
delivered by Purchaser, legally binding on, and enforceable against, Purchaser,
in accordance with their respective terms.

9

--------------------------------------------------------------------------------




5.2.2    Individual Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Purchaser, or any partner of
Purchaser, have the legal power, right, and actual authority to bind Purchaser
to the terms and conditions hereof.
5.2.3    No Conflicts. The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated hereby will
not: (i) violate any judgment, order, injunction, or decree to which Purchaser
is subject, or (ii) conflict with, result in a breach of, or constitute a
default under the organizational documents of Purchaser or any lease, mortgage,
loan agreement, covenant, or other agreement or instrument to which Purchaser is
a party or by which Purchaser is bound.
5.2.4    Bankruptcy. Purchaser has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by Purchaser's creditors, (c) suffered the
appointment of a receiver to take possession of all or substantially all of
Purchaser’s assets, (d) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (e) admitted in writing its
inability to pay its debts as they come due, or (f) made an offer of settlement,
extension or composition to its creditors generally.
5.2.5    OFAC. Neither Purchaser, nor, to Purchaser’s knowledge, any of its
employees, officers, or directors acting in any capacity in connection with the
transactions contemplated by this Agreement is or will be (i) a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of OFAC, or under any similar statute, executive order or other
similar governmental action, including those named on OFAC’s Specially
Designated and Blocked Persons List; (ii) dealing in, or otherwise engaging in
any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224 dated September 24, 2001, relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism”; or (iii) engaging in or conspiring to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempting to violate, any of the prohibitions set forth in any
U.S. anti-money laundering law.
5.3    Mutual. Each of Seller and Purchaser represents to the other that it has
had no dealings, negotiations, or consultations with any broker, representative,
employee, agent or other intermediary in connection with the Agreement or the
sale of the Property, except for Holliday Fenoglio Fowler (“Seller's Broker”).
Seller shall pay Seller’s Broker a commission pursuant to a separate written
agreement with Seller’s Broker. Each party will indemnify, defend and hold the
other harmless (including reasonable attorneys’ fees) from the claims of any
other brokers claiming by, through or under that party with respect to
compensation due in connection with this Agreement or in connection with the
sale of the Property. The terms and provisions of this Section 5.3 shall survive
the Closing.
5.4    Knowledge. Whenever a representation or warranty or other reference is
made in this Agreement on the basis of Seller’s knowledge, such representation
or warranty is deemed made solely on the basis of the actual, conscious
knowledge without investigation of Peter Savoie, the person having
responsibility for the asset management of the Property. Peter Savoie is not a
party to this Agreement and shall have no personal liability for any warranty,
covenant, or obligation hereunder. Whenever a representation or warranty or
other reference is made in this Agreement on the basis of Purchaser’s knowledge,
such representation and warranty is deemed made solely on the basis of the
actual, conscious knowledge without investigation of Louis Sohn, the person
having responsibility for the diligence investigation and acquisition of the
Property. Louis Sohn is not a party to this Agreement and shall have no personal
liability for any warranty, covenant, or obligation hereunder.
5.5    Survival and Limitation of Representations and Warranties. The
representations and warranties made by Seller hereunder shall survive for seven
(7) months and fifteen (15) days following the Closing (the “Survival Period”).
Purchaser shall have up to two (2) years after the Closing in which to bring an
action against Seller for breach of a representation or warranty first
discovered by Purchaser after the Closing, provided that Purchaser shall have
first notified Seller of such breach in writing within the Survival Period.
Seller shall have no liability for breach of any representation or warranty for
which notice is received by Seller after the Survival Period.
5.6    Pre-Closing Discovery of Violations. No change in the condition or
matters that are the subject of any of the representations and warranties made
by Seller shall constitute a default by Seller or except as set forth in this
Section 5.6, affect the obligations of Purchaser under this Agreement, or give
rise to any claim by Purchaser. If prior to the Approval Date, Purchaser has
knowledge that any of Seller’s representations and warranties were untrue in any
material respect when made, Purchaser’s sole remedy will be to terminate this
Agreement in accordance with the provisions of Section 3.4. If after the
Approval Date and prior to Closing, Purchaser has knowledge that any of Seller’s
representations and warranties were untrue in any material respect when made and
if the representation or warranty has not been made true on or before the
Closing Date, then Purchaser, as its sole remedy, may either: (i) accept a
modification of Seller’s representations and warranties as of the Closing to
effect a correction and

10

--------------------------------------------------------------------------------




complete the purchase and sale of the Property in accordance with the terms of
this Agreement, which shall be deemed to be a waiver of Purchaser’s right to
recover for breach of any representation and warranty or (ii) elect to terminate
this Agreement in accordance with Section 10.2, clause (i) and receive a return
of the Deposit and, subject to the Actual Expense Limit (as defined below),
reimbursement of its actual out-of-pocket expenses as set forth in Section 10.2.
5.7    Remedies. Purchaser will have no right to bring any action against Seller
for a breach of any representation or warranty of Seller unless Purchaser’s
damages in the aggregate exceed Fifty Thousand Dollars ($50,000.00), in which
event the full amount of such claims shall be actionable. Purchaser waives any
right to seek consequential or punitive damages as a result of Seller's breach
of any representations or warranties of Seller. Purchaser waives any right to
rescind the transaction following Closing. Subject to Section 10.2, the maximum
aggregate liability of Seller for any breach of Seller’s covenants,
representations, warranties hereunder and under any of the Closing Documents
shall be the amount of Purchaser’s actual damages not to exceed Two Million
Dollars ($2,000,000.00) (the “Liability Cap”). The provisions of this Section
5.7 shall survive the Closing.
6.    COSTS AND PRORATIONS.
6.1    Purchaser’s Costs. Purchaser shall pay the following costs of closing the
transaction:
6.1.1    The fees and disbursements of its counsel, inspecting architect and
engineer and any other consultants engaged by Purchaser;
6.1.2    Any fees due to Purchaser’s lenders;
6.1.3    The cost of any charges for endorsements to the Title Policy, including
any charges for endorsements or deletions of exception items and extended
coverage, but excluding any charges for the deletions obtained by Seller to cure
title defects that it has agreed to cure, and any cancellation charges imposed
by the Title Company in the event a title insurance policy is not issued;
6.1.4    One-half of Escrow Holder’s escrow fees;
6.1.5    The cost of the Updated ALTA Survey; and
6.1.6    Any other expenses incurred by Purchaser or its representatives in
inspecting or evaluating the Property or closing the transaction.
6.2    Seller’s Costs. Seller shall pay the following costs of closing the
transaction:
6.2.1    The cost of the premium for the standard coverage Title Policy in the
amount of the Purchase Price, excluding any additional costs for endorsements,
but including the cost of any deletions obtained by Seller to cure title defects
that it has agreed to cure and any curative endorsements that Seller has agreed
to obtain;
6.2.2    The recording fees for the Deed and releases or title curative
documents in order to convey title as required hereunder;
6.2.3    The fees and disbursements of Seller’s counsel;
6.2.4    Commissions to Seller’s Broker in connection with the purchase and sale
contemplated hereunder in accordance with Section 5.3; and
6.2.5    One-half of Escrow Holder’s escrow fees.
All other costs and expenses incurred in effecting the Closing hereunder shall
be paid or shared (as applicable) by Seller and/or Purchaser in accordance with
local customs in Harris County, Texas for comparable transactions, as
applicable.
6.3    Adjustments and Prorations. Adjustments and prorations with respect to
the Property shall be computed and determined between the parties as of 12:01
A.M. Central Time on the Closing Date as follows:
6.3.1    General real estate taxes will not be prorated at Closing. If the final
tax bill for 2015 designates the Land as a separate tax parcel, Purchaser will
pay all such taxes for 2015 directly to the taxing authority. If the Land is
designated on the final tax bill for 2015 as part of a larger tax parcel, then:
(i) Seller shall reasonably allocate a share of such taxes to the Land in
accordance with the methodology used to allocate taxes to the Land for 2014, to
the extent applicable, which allocation will be subject to Purchaser’s
reasonable approval (the “Allocated Share”); (ii) Purchaser will pay the
Allocated Share thereof directly to Seller within ten (10) Business Days after
Purchaser’s approval of the proposed Allocated Share; and (iii) provided that
Purchaser has paid the

11

--------------------------------------------------------------------------------




Allocated Share to Seller as required above, Seller will pay the general real
estate taxes for 2015 for the entire tax parcel in which the Land is included on
or before the date when due. If Tenant fails to pay or reimburse Purchaser for
the Allocated Share paid by Purchaser when due under the Lease, Seller will pay
the unpaid amount thereof to Purchaser within ten (10) Business Days of receipt
of Purchaser’s written request for such payment. Thereafter, Seller will have
all rights of Purchaser under the Lease to collect such unpaid amount from
Tenant, but excluding the right to terminate the Lease or initiate any eviction
proceedings against Tenant.
6.3.2    All rent and other sums received from the Tenant (“Rents”) shall be
prorated. Purchaser shall be entitled to a credit for any Rent payable to Seller
before the Closing but applicable to any period of time after the Closing,
irrespective of whether such Rent is actually collected by Seller. Other than as
set forth in the preceding sentence, uncollected Rent shall not be prorated at
Closing. Any prepaid rents for the period following the Closing Date shall be
paid by Seller to Purchaser or credited against the Purchase Price at Closing.
Purchaser shall apply the Rents collected after the Closing first to the
obligations with respect to Rents then owing to Purchaser for its period of
ownership, if any, next to reasonable costs of collection, with the balance
payable to Seller to the extent of Rents delinquent as of the Closing Date;
provided, that Purchaser shall use commercially reasonable diligent efforts to
collect any delinquent Rents, but shall not be required to institute any
proceeding or incur any material out-of-pocket costs to collect any Rents
accrued and unpaid on the Closing Date. Seller acknowledges and agrees that
Seller shall not be entitled to commence any suit, disposition or eviction
proceeding against the Tenant, except to the extent provided in Section 6.3.1.
Notwithstanding anything to the contrary contained herein, all Rents (including
any delinquent Rents) received by Purchaser from and after seven (7) months and
fifteen (15) days following the Closing shall be the property of Purchaser. Any
Rent received by Seller after the Closing for the period of time following the
Closing shall be promptly remitted by Seller to Purchaser.
6.3.3    All assessments payable, owing or incurred in connection with the
Westgate Declaration or the Master Declaration will be prorated as of the
Closing Date.
6.3.4    All amounts payable, owing or incurred in connection with the Property
under the Contracts and Telecommunications Licenses to be assumed by Purchaser
under the Assignment and Assumption of Contracts and Warranties will be prorated
as of the Closing Date.
6.3.5    Seller will be credited for any utility deposits transferred hereunder.
All other utility deposits may be withdrawn by and refunded to Seller, and
Purchaser will make its own replacement deposits for utilities as may be
required by the applicable utilities.
6.3.6    The Deposit will be paid to Seller as a credit against the Purchase
Price.
6.3.7    All utility charges that are not separately metered to Tenant will be
prorated to the Closing Date. Seller will obtain a final billing therefor and
pay any amounts owing for the period prior to the Closing Date. Purchaser will
pay any amounts owing for the period on and after the Closing Date. To the
extent that utility bills cannot be prorated in the foregoing manner, they will
be prorated as of the Closing Date based on the most recent bills available and
re-prorated when the final bills are received.
6.3.8    Seller will credit to Purchaser and pay the costs of any and all
outstanding tenant improvements, Existing Lease Payments (as defined in Section
II(f)(iii) of Exhibit C to the Lease), or other payment obligations or otherwise
of landlord due and payable with respect to the Lease, including, without
limitation, the items set forth on Exhibit E attached hereto and made a part
hereof. At Closing, Purchaser shall receive a credit against the Purchase Price
in the amount of the outstanding Existing Lease Payments, which as of the
Effective Date is $138,540.00. Seller hereby acknowledges that the actual
liability of landlord under the Lease with respect to the Existing Lease
Payments may be greater than previously estimated (such excess referred to
herein as the “Existing Lease Payments Overage”), and in such event, Seller
shall be solely liable for the Existing Lease Payments Overage. The obligations
of Seller under this Section 6.3.8 shall survive the Closing and not be merged
in the Deed.
6.3.9    Unless provided otherwise hereinabove, such other items that are
customarily prorated in a purchase and sale of the type contemplated hereunder
shall be prorated as of the Closing Date, except that, regardless of custom,
there shall be no proration of insurance premiums.
6.3.10    All refunds of taxes with respect to the Property received by Seller
before or after the Closing or received by Purchaser directly as a result of
Seller protesting and obtaining such Tax Refund (“Tax Refund”) shall be applied
(A) first, to Seller, as the case may be, to the extent of reasonable third
party expenses incurred by Seller in protesting and obtaining such Tax Refund,
(B) second, to Purchaser to the extent that such Tax Refund is

12

--------------------------------------------------------------------------------




required to be paid to (or credited against other amounts payable by) the
Tenant, and (C) third, (x) to Seller if such Tax Refund is for any period which
ends before the Closing Date and for which Seller is responsible for paying the
taxes for such period hereunder (and was not reimbursed by Purchaser or credited
amounts pursuant to the proration provisions of this Agreement) and (y) to
Purchaser if such Tax Refund is for any period of time for which Purchaser or
Tenant is responsible (whether through actual payment or credits at Closing
pursuant to the proration provisions of this Agreement) for paying the taxes for
such period hereunder. If Seller or Purchaser receives any Tax Refund, then each
shall notify the other party and thereafter retain or pay such amounts (or
portions thereof) in order that such payments are applied in the manner set
forth in this subsection.
6.3.11    Seller is periodically collecting from Tenant additional rent to
reimburse it for, insurance, association expenses, and other operating expenses
(collectively, “Pass-Through Charges”) incurred by Seller and not paid directly
by Tenant in connection with the ownership, operation, maintenance, and
management of the Property. To the extent such Pass-Through Charges are payable
by Tenant on an estimated basis, then the Pass-Through Charges shall be
reconciled against actual charges and expenses as of and at the Closing, to the
extent then possible, and Seller shall provide a proposed reconciliation for
Purchaser’s approval. Purchaser shall have a period of up to one (1) year
following the actual Closing Date to provide Seller with a final reconciliation
of the Pass-Through Charges. If the final reconciliation shows that Seller owes
Purchaser additional sums, Seller shall deliver such amount to Purchaser,
together with the delivery of the final reconciliation of the Pass-Through
Charges. If the final reconciliation shows that Purchaser owes Seller additional
sums, Purchaser shall pay such amount to Seller within ten (10) days after
Purchaser’s receipt of the final reconciliation. Other than as set forth above,
there shall not be any further reconciliation of such Pass-Through Charges after
the final reconciliation thereof, the proration of such Pass-Through Charges
pursuant to the final reconciliation approved by Seller being conclusively
presumed to be accurate. After such final reconciliation of the Pass-Through
Charges is made by and between the parties, Purchaser shall be solely liable and
responsible to the Tenant for such reconciliation of the Pass-Through Charges.
The foregoing covenants made by the parties with respect to the final
reconciliation of the Pass-Through Charges shall survive the Closing.
6.3.12    The parties hereby acknowledge that, per Section (D)(3) of Article IV
of the Lease, Tenant is entitled to a reimbursement from landlord of costs
incurred by Tenant in connection with Tenant contesting ad valorem taxes for the
calendar year immediately following the calendar year of the sale of the
Property. In connection therewith, at Closing, Purchaser shall receive a credit
against the Purchase Price in the amount of Forty Thousand and NO/100 Dollars
($40,000.00).
The obligations of Seller and Purchaser under this Section 6.3 shall survive the
Closing and not be merged in the Deed.
7.    DAMAGE, DESTRUCTION OR CONDEMNATION.
7.1    Casualty. In the event of damage to the Property by fire or other
casualty prior to the Closing Date, Seller shall promptly notify Purchaser of
such fire or other casualty. If the fire or other casualty causes material
damage to the Property, then Purchaser may elect, by written notice to be
delivered to Seller on or before the sooner of (i) the fifteenth (15th) day
after Purchaser’s receipt of such notice, or (ii) the Closing Date, to either:
(a) close the transaction contemplated by this Agreement and receive (x) all
insurance claims and proceeds payable to Seller as a result of such fire or
other casualty (to be paid or assigned to Purchaser at Closing) and (y) a credit
against the Purchase Price in the amount of the deductible for any applicable
insurance policies under which proceeds are to be paid to Purchaser or (b)
terminate this Agreement and receive a return of the Deposit in which case the
parties shall have no further obligations hereunder except for the Surviving
Obligations. If the damage to the Property by fire or other casualty prior to
the Closing Date is less than material, then, Purchaser shall not have the right
to terminate its obligations under this Agreement by reason thereof, and Seller
shall have the right to elect to either (A) repair and restore the Property if
such repair or restoration can be completed prior to the Closing Date or (B) to
assign and transfer to Purchaser on the Closing Date all of Seller’s right,
title and interest in and to all insurance proceeds paid or payable to Seller on
account of such fire or casualty in which case Purchaser will receive a credit
against the Purchase Price in the amount of (1) the deductible for any
applicable insurance policies under which proceeds are to be paid to Purchaser,
plus (2) a sum equal to the cost to repair any uninsured damage. The provisions
of this Section 7.1 shall survive the termination of this Agreement. For
purposes hereof, the term “material” shall be deemed to be a damage or
destruction which (a) is in excess of Two Million Five Hundred Thousand Dollars
($2,500,000), (b) is greater than five percent (5%) of the rentable square feet
of the Improvements, (c) permanently, adversely and materially impairs the
current use of the Property, (d) materially interferes with the Property’s
ingress and egress, (e) would result in a reduction in the number of parking
spaces at the Property, or (f) permits the Tenant to exercise any termination
right under the Lease or reduce its regularly scheduled payments of rent as a
result of such damage or destruction.

13

--------------------------------------------------------------------------------




7.2    Condemnation. If prior to the Closing Date, all or any portion of the
Property is taken by condemnation or a conveyance in lieu thereof, or if notice
of a condemnation proceeding with respect to the Property is received by Seller
(a copy of which notice shall be immediately delivered by Seller to Purchaser),
Seller shall promptly notify Purchaser of such condemnation or a conveyance in
lieu thereof. Purchaser may elect, by written notice to be delivered to Seller
on or before the fifteenth (15th) day after Purchaser’s receipt of such notice,
to terminate this Agreement, in which event the Deposit shall be returned to
Purchaser and the parties shall have no further obligations hereunder except for
the Surviving Obligations. If Purchaser elects to close this transaction
notwithstanding such condemnation or conveyance in lieu thereof, Purchaser shall
be entitled to any award due to Seller as a result thereof, and the award will
be paid or assigned to Purchaser at Closing.
8.    NOTICES. ALL NOTICES, STATEMENTS, DEMANDS, REQUIREMENTS, OR OTHER
COMMUNICATIONS AND DOCUMENTS ("COMMUNICATIONS") REQUIRED OR PERMITTED TO BE
GIVEN, SERVED, OR DELIVERED BY OR TO EITHER PARTY OR ANY INTENDED RECIPIENT
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE EITHER (A) DELIVERED BY
HAND, (B) SENT BY A NATIONALLY RECOGNIZED OVERNIGHTED COURIER SERVICE, (C)
PREPAID CERTIFIED OR REGISTERED MAIL (AIRMAIL IN THE CASE OF ALL INTERNATIONAL
COMMUNICATIONS), RETURN RECEIPT REQUESTED, OR (D) ELECTRONIC MAIL TRANSMISSION,
PROVIDED A COURTESY COPY IS SENT TO THE ADDRESSEE PURSUANT TO ANOTHER METHOD SET
FORTH IN CLAUSES (A) THROUGH (C) OF THIS SECTION 8, TO THE PARTY OR INTENDED
RECIPIENT AT ITS ADDRESS STATED BELOW, OR TO SUCH OTHER ADDRESS AS EITHER PARTY
MAY FROM TIME TO TIME HAVE NOTIFIED THE OTHER PARTY IN WRITING AS BEING ITS
ADDRESS FOR PURPOSES OF THIS AGREEMENT TO THE EXCLUSION OF ALL PREVIOUSLY
APPLICABLE ADDRESSES. SUCH COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN GIVEN,
SERVED, OR DELIVERED UPON DELIVERY (OR UPON REFUSAL OF DELIVERY), PROVIDED,
HOWEVER, THAT AN ELECTRONIC MAIL TRANSMISSION RECEIVED ON A DAY WHICH IS NOT A
BUSINESS DAY OR, IF ON A BUSINES DAY, RECEIVED AFTER 5:00 PM CENTRAL TIME, WILL
BE DEEMED TO HAVE BEEN RECEIVED ON THE SUCCEEDING BUSINESS DAY.
The addresses of the parties are as follows:
SELLER:
WESTGATE-RE LP
 
 
Notice Address:
4643 South Ulster Street, Suite 1500
 
Denver, CO 80237
 
Attn: Peter W. Savoie
 
Phone: (303) 773-0369
 
Email: peter.savoie@millerglobal.com
 
 
With a copy to:
Brownstein Hyatt Farber Schreck LLP
 
410 17th Street, Suite 2200
 
Denver, CO 80202
 
Attn: Edward N. Barad, Esq.
 
Phone: (303) 223-1108/(303) 223-1182
 
Email: ebarad@bhfs.com
 
 
And with a copy to:
Miller Global Properties LLC
 
4643 South Ulster Street, Suite 1500
 
Denver, CO 80237
 
Attn: William L. Lawrence
 
Phone: (303) 867-2725
 
Email: William.lawrence@millerglobal.com
 
 
PURCHASER:
GRIFFIN CAPITAL CORPORATION
 
 
Notice Address:
Griffin Capital Plaza


14

--------------------------------------------------------------------------------




 
1520 E. Grand Avenue
 
El Segundo, CA 90245
 
Attn: Louis Sohn
 
Phone: (310) 469-6100
 
Email: lsohn@griffincapital.com
 
 
With a copy to:
Griffin Capital Corporation
 
790 Estate Drive, Suite 180
 
Deerfield, IL 60015
 
Attn: Mary Higgins, Esq.
 
Phone: (310) 469-6100
 
Email: mhiggins@griffincapital.com
 
 
With a copy to:
Griffin Capital Corporation
 
790 Estate Drive, Suite 180
 
Deerfield, IL 60015
 
Attn: Michael Shlau, Esq.
 
Phone: (310) 469-6100
 
Email: mshlau@griffincapital.com
 
 
And with a copy to:
Paul Hastings LLP
 
515 South Flower Street, Twenty-Fifth Floor
 
Los Angeles, CA 90071
 
Attn: Alan Weakland, Esq.
 
Phone: (213) 683-6241
 
Email: alanweakland@paulhastings.com
 
 
ESCROW HOLDER:
CHICAGO TITLE INSURANCE COMPANY
 
 
Notice Address:
725 South Figueroa Street, Suite 200
 
Los Angeles, CA 90017
 
Attn: Amy Hiraheta
 
Phone: (213) 488-4373
 
Email: amy.hiraheta@ctt.com

9.    CLOSING.
9.1    Conditions to Closing.
9.1.1    Purchaser's Conditions to Closing. The obligation of Purchaser to
purchase the Property as set forth in this Agreement is contingent upon
satisfaction or waiver by Purchaser of all of the following conditions
precedent:
(a)    Representations and Warranties. All of Seller’s representations and
warranties contained in Section 5.1 shall be true and correct in all material
respects as of the Effective Date and as of the Closing Date, except for facts
or circumstances, the occurrence of which have been consented to or approved in
writing by Purchaser. Purchaser shall give written notice to Seller within five
(5) days after Purchaser’s knowledge that any representation and warranty of
Seller is not true and correct; provided however, Purchaser’s failure to give
such written notice shall in no instance constitute a default by Purchaser under
this Agreement.
(b)    Seller’s Agreements. Performance by Seller in all material respects of
Seller’s obligations under this

15

--------------------------------------------------------------------------------




Agreement.
(c)    Estoppel Letters. Purchaser shall have received the required Estoppel
Letters in the manner described in Section 4.4.
(d)    Title Policy. The Title Company shall be irrevocably committed to issue
the Title Policy to Purchaser in accordance with Section 3.5.
(e)    Declaration Amendment. Seller shall have delivered to Purchaser an
executed amendment to the Westgate Declaration, in the form attached hereto as
Exhibit N (the “Declaration Amendment”).
(f)    Conveyance of Detention Pond. Seller shall have conveyed the Detention
Pond (as defined in the Westgate Declaration) to the Westgate Association in
accordance with Section 2.4(c) of the Declaration and pursuant to a grant deed
in form and substance reasonably satisfactory to Purchaser (the “Detention Pond
Grant Deed”).
(g)    Building III Agreement. There shall not be any material default by Seller
under the Building III Agreement and all conditions to the Purchaser’s or, if
applicable, Westgate III Buyer’s (as defined below), obligation to acquire
Building III under such agreement shall have been fully satisfied.
The conditions set forth in this Section 9.1.1 are solely for the benefit of
Purchaser and may be waived only by Purchaser. Purchaser shall at all times have
the right to waive any condition. In the event any of the conditions set forth
in this Section 9.1 are not satisfied or waived, Purchaser may, by written
notice to Seller, terminate this Agreement, whereupon, the Deposit shall be paid
to Purchaser, and all rights and obligations hereunder of each party shall
terminate except for the Surviving Obligations; provided, however, if the
failure of any condition was the result of a default by Seller, Purchaser shall
have its rights and remedies as set forth in Section 10.2.
9.1.2    Seller's Conditions to Closing. The obligation of Seller to sell the
Property as set forth in this Agreement is contingent upon satisfaction or
waiver by Purchaser of all of the following conditions precedent:
(a)    Representations and Warranties. All of Purchaser’s representations and
warranties contained in Section 5.2 shall be true and correct in all material
respects as of the Effective Date and as of the Closing Date, except for facts
or circumstances, the occurrence of which have been consented to or approved in
writing by Seller. Seller shall give written notice to Purchaser within five (5)
days after Seller’s knowledge that any Purchaser representation and warranty is
not true and correct; provided, however, that Seller’s failure to give such
written notice shall in no instance constitute a default by Seller under this
Agreement.
(b)    _Purchaser’s Agreements. Purchaser shall have performed in all material
respects its obligations under this Agreement.
(c)    Building III Agreement. There shall not be any material default by
Purchaser or The GC Net Lease (Houston Westgate III) Investors, LLC, a Delaware
limited liability company (“Westgate III Buyer”), as applicable, under the
Building III Agreement, and all conditions to Seller’s obligation to sell
Building III under such agreement shall have been fully satisfied.
(d)    Mustang Deliveries. Tenant shall have executed the Agreement Regarding
Signage in the form attached hereto as a part of Exhibit P and delivered an
electronic copy thereof to Seller. Seller will use commercially reasonable
efforts to satisfy the condition set forth in this Section 9.1.2(d).
The conditions set forth in this Section 9.1.2 are solely for the benefit of
Seller and may be waived only by Seller. Seller shall at all times have the
right to waive any condition. In the event any of the conditions set forth in
this Section 9.1.2 are not satisfied or waived, Seller may, by written notice to
Purchaser, terminate this Agreement, whereupon neither party shall have any
further rights or obligations hereunder (other than any obligations of either
party that expressly survive termination) and the Deposit shall be returned to
Purchaser (unless the applicable conditions are not satisfied due to a material
default by Purchaser under this Agreement, in which case the Deposit shall be
returned to the party entitled thereto in accordance with Section 10).
9.2    Seller's Deliveries. Seller shall deliver to the Escrow Holder at least
one (1) Business Day prior to the Closing Date the following documents, the
delivery of each of which shall be a condition to the Closing:
9.2.1    A duly executed special warranty deed (the “Deed”) to the Property, in
the form attached hereto as Exhibit F, subject to the Permitted Encumbrances and
other matters subsequently approved by Purchaser.

16

--------------------------------------------------------------------------------




9.2.2    Intentionally Omitted.
9.2.3    Two (2) duly executed counterparts of the Assignment and Assumption of
Lease in the form attached hereto as Exhibit G (“Assignment of Leases”).
9.2.4    (i) Originals (to the extent originals are in Seller’s possession) of
all Contracts relating to the Property to be assumed by Purchaser, and (ii) for
purposes of Contracts not terminated pursuant to Section 4.6 hereof, two (2)
duly executed counterparts of the Assignment and Assumption of Contracts and
Warranties in the form attached hereto as Exhibit H (“Assignment of Contracts”).
9.2.5    (i) All books and records at the Property held by or for the account of
Seller, including, without limitation, plans and specifications, as available
together with a set of keys, as well as all master keys, to the Property, and
(ii) originals all documents in the possession and/or control of Seller relating
exclusively to the use and/or operation of the Property, including, without
limitation, all permits, licenses, approvals, plans, specifications, guaranties
and warranties. Notwithstanding the foregoing, the items described in this
Section 9.2.5 shall not be delivered through the Escrow Holder but shall be
delivered directly by Seller to Purchaser on the Closing.
9.2.6    A duly executed affidavit pursuant to the Foreign Investment and Real
Property Tax Act in the form attached hereto as Exhibit I.
9.2.7    The original Lease, all original Lease Related Documents and
Telecommunications Licenses in the possession of Seller, together with a duly
executed letter notifying Tenant of the conveyance of the Property in the form
attached hereto as Exhibit J.
9.2.8    Two (2) duly executed counterparts of a General Assignment in the form
attached hereto as Exhibit O (“General Assignment”).
9.2.9    Such proof of Seller’s authority and authorization to enter into this
Agreement and the transactions contemplated hereby, and such proof of the power
and authority of the individual(s) executing and/or delivering any instruments,
documents or certificates on behalf of Seller to act for and bind Seller, as may
be reasonably required by the Title Company.
9.2.10    The duly executed Declaration Amendment.
9.2.11    The duly executed Detention Pond Grant Deed.
9.2.12    Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company as a precondition to the issuance of
the Title Policy relating to: (i) mechanics’ or materialmen’s liens for work
ordered by Seller; (ii) parties in possession; or (iii) the status and capacity
of Seller and the authority of the person or persons who are executing the
various documents on behalf of Seller in connection with the sale of the
Property. In addition thereto, to the extent required by the Title Company as a
precondition to the issuance of the Title Policy, Seller shall deliver to the
Title Company a so-called “gap indemnity” in form and substance satisfactory to
the Title Company;
9.2.13    A PDF copy of a duly executed closing statement reflecting the
adjustments and prorations required by this Agreement (the “Closing Statement”).
9.2.14    A duly executed letter notifying the Westgate Association of the
conveyance of the Property per Section 9.12 of the Westgate Declaration.
9.2.15    As to any warranties for materials and workmanship that are assignable
(e.g. roof, HVAC, parking lot-including by way of illustration and not
limitation, the roof warranty for materials and workmanship) in Seller’s
possession or control (the “Warranties”), copies thereof. Following the Closing,
to the extent assignable, and at no cost or expense to Purchaser, Seller shall
cooperate with Purchaser as to effectuate an original transfer of the Warranties
to Purchaser. The obligation of Seller set forth in the immediately preceding
sentence of this Section 9.2.15 shall survive the Closing and not be merged in
the Deed.
9.2.16    A duly executed and appropriately notarized original Memorandum of
Agreement in the form attached hereto as Exhibit R, to be recorded in the
Official Records against the Building I Property (as defined therein).

17

--------------------------------------------------------------------------------




9.3    Purchaser’s Deliveries. Purchaser shall deliver to the Escrow Holder at
least one (1) Business Day prior to the Closing Date, (a) two (2) duly executed
counterparts of the Assignment of Leases, Assignment of Contracts and General
Assignment, and (b) a PDF copy of a duly executed counterpart of the Closing
Statement.
9.4    Possession. Purchaser shall be entitled to possession of the Property
upon conclusion of the Closing.
9.5    Insurance. Seller shall terminate its policies of insurance as of the
Closing, and Purchaser shall be responsible for obtaining its own insurance
thereafter.
9.6    The Blanket Easement. Seller shall, at its sole cost and expense, use
commercially reasonable efforts to, cause no later than one (1) year following
the Closing, (i) further definition of the easement (the “Existing Blanket
Easement”) granted to CenterPoint Energy Houston Electric, LLC, pursuant to that
certain Short Form Blanket Easement (3-Phase Overhead and Underground) recorded
in the Official Records as Instrument No. 20120556119, in accordance with the
terms thereof, and (ii) a release of the Existing Blanket Easement. Purchaser
shall reasonably cooperate with Seller, as required, to satisfy Seller’s
obligations under this Section 9.6. The obligations of Seller under this Section
9.6 shall survive the Closing and not be merged in the Deed.
10.    DEFAULT AND REMEDIES.
10.1    Purchaser Default. In the event the Closing does not occur as herein
provided by reason of any default by Purchaser or if the closing under the
Building III Agreement does not occur as a result of a default by Purchaser
thereunder or Building III Buyer, as applicable, Seller shall be entitled, as
its sole and exclusive remedy, to terminate this Agreement by delivering written
notice of termination to Purchaser. Upon such termination, the Deposit shall be
retained by Seller as liquidated damages, and both parties shall be relieved of
and released from any further liability hereunder except for the Surviving
Obligations. Seller and Purchaser agree that the amount of Seller’s damages is
not foreseeable in the event of Purchaser's default, that the Deposit is a fair
and reasonable amount to be retained by Seller as liquidated damages in light of
Seller's removal of the Property from the market and the costs incurred by
Seller, and that the liquidated damages do not constitute a penalty or
forfeiture.
10.2    Seller Default. If Seller (X) breaches any of its obligations hereunder
or under the Building III Agreement, or (Y) defaults under this Agreement or the
Building III Agreement, Purchaser may elect as its sole and exclusive remedies
hereunder to: (i) terminate the Agreement and recover the Deposit, (ii) waive
such breach and proceed to Closing, or (iii) seek specific performance of
Seller’s obligation to convey the Property. Purchaser shall have up to two years
after the Closing in which to bring the action set forth in Section 10.2, clause
(iii) provided that Purchaser shall have first notified Seller in writing of its
intent to do so within 60 days following Seller’s failure to convey. Seller
shall have no liability for specific performance of Seller’s obligation to
convey if such notice is not given within the 60 day period.
Notwithstanding the foregoing or Section 5.7 hereof to the contrary, if specific
performance is not available or attainable solely as a result of Seller’s
conveyance of the Property or conveyance of a superior right to purchase the
Property to any person other than Purchaser on or before the Closing Date in
breach of this Agreement (a “Sale in Breach”), then, (i) to the extent such Sale
in Breach closes on or prior to May 30, 2015 (the “Threshold Date”), Seller
shall be liable to Purchaser for actual damages caused by such action
irrespective of the Liability Cap, and (ii) to the extent such Sale in Breach
closes following the Threshold Date, irrespective of the Liability Cap, Seller
shall be liable to Purchaser for actual damages causes by such action not to
exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00).
In the event Purchaser elects to terminate this Agreement as provided in Section
10.2, clause (i), Seller shall, within fifteen (15) days after receipt of
supporting documentation from Purchaser, pay to Purchaser the total actual
out-of-pocket costs incurred by Purchaser in connection with this Agreement and
the transaction contemplated hereunder, including, without limitation, (i) the
costs of Purchaser’s inspection and investigation of the Property, and (ii) the
attorneys’ fees incurred by Purchaser in connection with the negotiation of this
Agreement, provided that, Seller’s obligation to reimburse Purchaser for such
costs shall be limited to an aggregate amount not to exceed One Hundred Thousand
and NO/100 Dollars ($100,000.00) (the “Actual Expense Limit”).
11.    MISCELLANEOUS.
11.1    Entire Agreement. This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference, is the entire agreement
between the parties with respect to the subject matter hereof, and no
alteration, modification or interpretation hereof shall be binding unless in
writing and signed by both parties.
11.2    Severability. If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

18

--------------------------------------------------------------------------------




11.3    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas.
11.4    Assignability. Purchaser shall not be entitled to assign its rights in,
to and under this Agreement without the prior written consent of Seller, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Purchaser shall be entitled to assign its rights
in, to and under this Agreement to an Affiliate of Purchaser, Griffin Capital
Essential Asset REIT Inc. (“Griffin REIT I”), Griffin Capital Essential Asset
REIT II Inc. (“Griffin REIT II”), and/or any entity wholly owned by either
Griffin REIT I or Griffin REIT II; in each case without the prior written
consent of Seller; provided however (a) no such assignment shall be effective or
binding on Seller until notice thereof has been delivered to Seller, (b) the
assignee executes and delivers an assignment and assumption agreement in which
such assignee assumes all of Purchaser’s rights, duties and obligations under
this Agreement, and (c) such assignment will not release Purchaser from its
primary obligation for the payment and performance of all obligations of the
Purchaser under this Agreement. As used herein, the term “Affiliate” shall mean
with respect to any Person, (i) each Person that, directly or indirectly, owns
or controls, whether beneficially, or as a trustee, guardian or other fiduciary,
ten percent (10%) or more of the stock having ordinary voting power in the
election of directors of such Person or partnership or membership interests,
(ii) each Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person or (iii) each of such Person’s
officers, directors, joint venturers and partners. The term “Person” or “person”
shall mean any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or government
(whether federal, state, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof) and “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.
11.5    Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.
11.6    Publicity. Seller or Purchaser shall have the right, at Closing, to make
a public announcement regarding the transaction described herein, provided that
Seller and Purchaser shall approve the form and substance of any such public
announcement, which approval shall not be unreasonably withheld or delayed.
11.7    Captions. The captions in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope of this Agreement or the scope or content of any of its provisions.
11.8    Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to its reasonable attorneys’
fees and costs. The provisions of this Section 11.8 shall survive termination
and Closing.
11.9    No Partnership. Nothing contained in this Agreement shall be construed
to create a partnership or joint venture between the parties or their successors
in interest.
11.10    Time of Essence. Time is of the essence in this Agreement.
11.11    Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
11.12    Recordation. Purchaser shall not to record this Agreement or any
memorandum hereof.
11.13    Proper Execution. The submission by Seller to Purchaser of this
Agreement in unsigned form shall be deemed to be a submission solely for
Purchaser's consideration and not for acceptance and execution. Such submission
shall have no binding force or effect, shall not constitute an option, and shall
not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance.
The submission by Seller of this Agreement for execution by Purchaser and the
actual execution and delivery thereof by Purchaser to Seller shall similarly
have no binding force and effect on Seller unless and until Seller executes this
Agreement, the Initial Deposit is received by the Escrow Holder, and a
counterpart thereof is delivered to Purchaser, provided such counterpart may be
in electronic form.
11.14    No Processing. Without Seller’s prior written consent, until the
Closing, Purchaser shall not make any application to any governmental agency for
any permit, approval, license or other entitlement for the Property or the use
or development thereof.
11.15    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the State of New York,
in which event the period shall run until the end of the next day which is
neither a Saturday, Sunday, or legal holiday. The last day of any period of time
described herein shall be deemed to end at 5:00 p.m. Central Time. For purposes
hereof, the term

19

--------------------------------------------------------------------------------




“day” means a calendar day, and the term “Business Day” means any day that is
not a Saturday or Sunday on which commercial banks are generally open for
business in the State of New York.
11.16    Number and Gender. When necessary for proper construction hereof, the
singular of any word used herein shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to all
genders.
11.17    Limitation of Liability. None of Seller’s partners, members, managers,
officers, agents, or employees shall have any personal liability of any kind or
nature or by reason of any matter or thing whatsoever under, in connection with,
arising out of or in any way related to this Agreement and the transactions
contemplated herein, and Purchaser waives for itself and for anyone who may
claim by, through or under Purchaser any and all rights to sue or recover on
account of any such personal liability.
11.18    Conflict. In the event of conflict between the terms and conditions of
the Access Agreement (as defined below) and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall prevail and control.
As used herein, the term “Access Agreement” means that certain Inspection and
Indemnity Agreement dated as of February 10, 2015, by and between Seller and
Purchaser.
11.19    Exclusivity. Notwithstanding anything to the contrary provided
elsewhere herein, Seller acknowledges that neither Seller nor any affiliate,
representative, advisor, officer, director, employee or agent of Seller shall
enter into, review, respond to or propose any purchase and sale agreements or
term sheets regarding the sale of the Property with any party, negotiate with,
respond to inquiries from, entertain offers from, or otherwise discuss or deal
with any other party regarding the sale of the Property during the period
commencing on the date hereof and expiring on the earlier of the date on which
this Agreement is terminated or the Closing Date.




[SIGNATURES ARE ON FOLLOWING PAGE]
    

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement on the
date set forth below, effective as of the date set forth above.
SELLER:
 
WESTGATE-RE, L.P.,
 
 
a Delaware limited partnership
 
 
 
 
 
 
 
By:
Westgate-RE GP, LLC,
 
 
 
a Delaware limited liability company,
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Peter W. Savoie
 
 
 
Name:
Peter W. Savoie
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
PURCHASER:
 
GRIFFIN CAPITAL CORPORATION,
 
 
a California corporation
 
 
 
 
 
 
 
By:
/s/ Michael J. Escalante
 
 
 
Michael J. Escalante
 
 
 
Chief Investment Officer





[SIGNATURES CONTINUE ON FOLLOWING PAGE]

21

--------------------------------------------------------------------------------




Joinder
To further induce Purchaser to enter into this Agreement, Miller Global Fund
VII, LLC (“Guarantor”), has executed this Purchase and Sale Agreement solely to
evidence its undertaking of Seller’s liabilities (subject to Liability Cap and
Section 10.2 hereof) under (i) Section 5.1, (ii) the guaranty of the payment
obligations of Seller set forth in Section 6.3.8, and (iii) any other
obligations of Seller under this Agreement which survive Closing or under any
other agreement executed and delivered by Seller at Closing. Guarantor
acknowledges that it is an affiliate of Seller and will receive substantial
economic and other benefits from the execution and delivery of this Agreement by
Seller and the consummation of the transactions contemplated by this Agreement.
Guarantor waives diligence, presentment, protest, notice of dishonor, demand for
payment, notice of acceptance of this guarantee, and notices of every kind, and
consents to any and all amendments and modifications of this Agreement executed
by Seller and Purchaser; it being the intention hereof that Guarantor shall
remain liable notwithstanding any act, omission or thing which might otherwise
operate as a legal or equitable discharge of Guarantor. Guarantor agrees that
Guarantor’s obligation hereunder shall not be impaired, modified, changed,
released or limited in any manner whatsoever by any impairment, modification,
change, release or limitation of the liability of Seller or its estate in
bankruptcy resulting from the operation of any present or future provision of
the any applicable bankruptcy law, regulation, or other similar statute.
Guarantor agrees that this Guaranty shall inure to the benefit of and may be
enforced by Purchaser, its successors and assigns, and shall be binding upon and
enforceable against Guarantor and Guarantor’s successors and assigns.
GUARANTOR:
 
Miller Global Fund VII, LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
MG Fund VII, LLC, a Delaware limited liability company, its Manager
 
 
 
 
 
 
 
 
 
 
By:
/s/ Paul B. Hogan
, its
 
 
 
 
Paul B. Hogan
 
 
 
 
 
 
 
 
 
 
 
Authorized Signatory
 














22